IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,143-01


                             EX PARTE TRAVIS BOOE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 07-CR-4383-H IN THE 347TH DISTRICT COURT
                             FROM NUECES COUNTY


        PER CURIAM . YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury found Applicant not guilty of one

count of online solicitation of a minor under Section 33.021(c) of the Texas Penal Code, but guilty

of a second count of online solicitation of a minor under Section 33.021(b) of The Texas Penal Code.

The trial court sentenced Applicant to fourteen years’ imprisonment. He did not appeal his

conviction.

        In Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013), this Court held that Section
                                                                                                   2

33.021(b) of the Texas Penal Code, the statute pursuant to which Applicant was convicted, was

unconstitutional. Applicant, through counsel, filed this habeas application based on the Lo decision

and asks that his conviction be set aside. The trial court recommends granting relief. This Court

agrees with the trial court.

        Relief is granted. The judgment in Cause No. 07-CR-4383-H in the 347th District Court of

Nueces County is set aside, and the cause is remanded so that the trial court can dismiss the

indictment. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 16, 2015
Do not publish